DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment are made that this application claims the priority to the following:

    PNG
    media_image1.png
    76
    351
    media_image1.png
    Greyscale
.
Information Disclosure Statement
It appears that applicants failed to submit IDS for their claimed invention. Though the submission of IDS is optional, but it is important for applicants to disclose the prior art, which closely pertaining to the claimed invention.  Applicants’ cooperation in this regard appreciated.
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1-7, 12 and 15, in the reply filed on 03/30/2021 is acknowledged. 
The examiner also acknowledges applicants election of single species for the variables, viz., R1 and R2 are methyl, R3 is 4-aminobutyl group, R4 is methyl and n is 3 in the formula (I). It appears that there are no exact compound in the art, which anticipates the elected species, and therefore, the search has been extended to the full scope of claimed formula (I). In other words, full scope of elected group I claims are examined. 
Claims 8-11, 13, 14 and 16 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim objections
Claim 1 is objected to because of the following informalities:  In the formula (I), the terminal groups should be defined by a conditional variable, depends on N- or C-terminal group or in the polypeptide. Typically the line as shown in formula (I) at terminal positions implies a methyl group. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claim language in claim 1 says, “R1 and R2 may independently represent…”. The word “may” also represent “may not”. So, what are the other chemical groups represent for R1 and R2 other than the recited ones? The specification also failed to define possible groups for the variables R1 and R2 groups. 

The claim language in claims 1 and 4-6 says, “the N-terminus and the C-terminus may or may not be modified….”. So, the modifications are optional. If made, what kind of chemical modifications are made? Specifically, possible terminal chemical groups. The specification also defined in the same way, such as “may” modified, and if may modified then with ‘what kind of possible chemical groups’. 
Claim 6 recites formula (II), and says “comprises 2-20 tripeptide units….”. Are these in addition to formula (I) or is formula (II) part of (I) or is formula (II) a species of formula (I)?
Claim 7 recites a reactive functional group on N- or C-terminal or both, it is not clear its definition of metes and bounds either from the claims or from the specification. 
Based on the above, claims 1 and 4-7, and their dependents are rendered indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 


I. Claims 1-3, 6, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsikaris et al (International Journal of Biological Macromolecules, 1996, 19(3), 195-205).
Tsikaris et al disclose the following compound:

    PNG
    media_image2.png
    222
    664
    media_image2.png
    Greyscale
[See attached abstract from STN search report].
The above compound falls within the scope of applicants’ compound of formula I, when in the applicants’ compound of formula I, R1 and R2 are methyl, R3 is aminoalkyl, R4 is H and n is 3. 
With regard to claim 6, the above formula anticipates applicants –Y1-Y2-Y3-, when in the applicants’ compound of formula II, Y1 is Lys, Y2 is Aib [see applicants defined groups for Y2 in the specification, page 8, lines 3-10] and Y3 is Gly. 
With regard to claim 12 and 15, in the disclosure of prior art, the peptide must be in the storage place for further analysis or testing etc, and then it is interpreted as kit comprising the claimed peptide. 
Accordingly, the claims are fully anticipated. 
II. Claims 1-3, 5-7, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keramisanou et al (Journal of Peptide Research, 2002, 60(3), 178-185).
Keramisanou et al disclose the following compound:

    PNG
    media_image3.png
    193
    664
    media_image3.png
    Greyscale

[See attached abstract from STN search report].
The above compound falls within the scope of applicants’ compound of formula I, when in the applicants’ compound of formula I, R1 and R2 are methyl, R3 is aminoalkyl, R4 is H and n is 4, wherein N-terminus is modified by acetylation. 
With regard to claim 6, the above formula anticipates applicants –Y1-Y2-Y3-, when in the applicants’ compound of formula II, Y1 is Lys, Y2 is Aib [see applicants defined groups for Y2 in the specification, page 8, lines 3-10] and Y3 is Gly. 
With regard to claim 7, the acetylated N-terminus is interpreted as ‘a reactive functional group’. 
With regard to claim 12 and 15, in the disclosure of prior art, the peptide must be in the storage place for further analysis or testing etc, and then it is interpreted as kit comprising the claimed peptide. 
Accordingly, the claims are fully anticipated. 
III. Claims 1-3, 4, 6-7, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanishi et al (JP 63030499 A).
Imanishi et al disclose the following compound:

    PNG
    media_image4.png
    319
    624
    media_image4.png
    Greyscale

[See attached abstract from STN search report].
The above compound falls within the scope of applicants’ compound of formula I, when in the applicants’ compound of formula I, R1 and R2 are methyl, R3 is aminoalkyl, R4 is C4-hydrocarbon and n is 2, wherein C-terminus is modified by addition of Aib. 
With regard to claim 6, the above formula anticipates applicants –Y1-Y2-Y3-, when in the applicants’ compound of formula II, Y1 is Lys, Y2 is Aib [see applicants defined groups for Y2 in the specification, page 8, lines 3-10] and Y3 is Leu. 
With regard to claim 7, the added Aib at C-terminus is interpreted as ‘a reactive functional group’. 
With regard to claim 12 and 15, in the disclosure of prior art, the peptide must be in the storage place for further analysis or testing etc, and then it is interpreted as kit comprising the claimed peptide. 
Accordingly, the claims are fully anticipated. 
The following 103 rejection is made with regard to applicants elected species. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3, 6, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsikaris et al (International Journal of Biological Macromolecules, 1996, 19(3), 195-205).     
Tsikaris et al disclose the following compound:

    PNG
    media_image2.png
    222
    664
    media_image2.png
    Greyscale
[See attached abstract from STN search report].
The above compound falls within the scope of applicants’ compound of formula I, when in the applicants’ compound of formula I, R1 and R2 are methyl, R3 is aminoalkyl, R4 is H and n is 3. 
With regard to claim 6, the above formula anticipates applicants –Y1-Y2-Y3-, when in the applicants’ compound of formula II, Y1 is Lys, Y2 is Aib [see applicants defined groups for Y2 in the specification, page 8, lines 3-10] and Y3 is Gly. 
With regard to claim 12 and 15, in the disclosure of prior art, the peptide must be in the storage place for further analysis or testing etc, and then it is interpreted as kit comprising the claimed peptide. 
Tsikaris et al and applicants elected species is that Tsikaris et al silent on applicants R4 group, wherein R4 is methyl group. So, the difference is in H vs methyl group at R4 position in the formula (I) or Gly vs Ala at that specific position. 
The issue of patentability over the replacement of alkyl groups for hydrogen has arisen many times. For instance, the replacement of a methylene group with a dialkyl-substituted methylene group was determined to be prima facie obvious on the ground that "one skilled in the art would have been, prima facie, motivated to make the claimed compounds in the expectation that they, too, would possess antimicrobial activity." (In re Wood 199 USPQ 137) See also In re Doebel 174 USPQ 158 (where replacement of methyl for hydrogen on an amino nitrogen was considered prima facie obvious - at page 159); In re Druey 138 USPQ 39 (where replacement of methyl for hydrogen on a known compound was considered prima face obvious based on the homologous and close structural relationship to the known compound - at page 41). 
          The motivation to make a substitution of an alkyl group for hydrogen stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. 
In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility. 
As discussed supra, the replacement of hydrogen for an alkyl group is taught in the cited reference and such substitution falls under the well-established doctrine of homology, which assumes that homologous compounds are likely to have similar properties. Therefore, the In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).
Besides it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lahr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compound derives from the expectation that structurally similar compounds would possess similar activity.
Therefore, the instant claims are obvious over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658